In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00080-CV




        IN THE INTEREST OF N.N.G., A CHILD




         On Appeal from the County Court at Law
                 Lamar County, Texas
                 Trial Court No. 85116




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                MEMORANDUM OPINION
       Following a jury trial, Father’s parental rights to his child, N.N.G., were terminated. On

appeal, Father argues that the evidence is legally and factually insufficient to support the jury’s

finding that termination of his parental rights was in the child’s best interest. See TEX. FAM. CODE

ANN. § 161.001(b)(2) (West Supp. 2017). Because we find that Father has failed to preserve these

issues for appeal, we affirm the trial court’s judgment.

       We have previously held that,

       [a]s a prerequisite to bringing a legal sufficiency challenge in a parental-rights
       termination appeal following a jury trial, a parent must raise the legal sufficiency
       challenge with the trial court in either: “(1) a motion for instructed verdict; (2) a
       motion for judgment notwithstanding the verdict (JNOV); (3) an objection to the
       submission of the question to the jury; (4) a motion to disregard the jury’s answer
       to a vital fact question; or (5) a motion for new trial.”

In re A.L., 486 S.W.3d 129–30 (Tex. App.—Texarkana 2016, no pet.) (quoting In re C.Y., No. 02-

15-00152-CV, 2015 WL 6394559, at *2 (Tex. App.—Fort Worth Oct. 22, 2015, no pet.) (mem.

op.) (citing In re D.J.J., 178 S.W.3d 424, 426–27 (Tex. App.—Fort Worth 2005, no pet.))). Here,

because Father failed to challenge the legal sufficiency of the evidence supporting the jury’s

verdict in any of the manners specified above, or otherwise before the trial court, we find that he

has failed to preserve his legal sufficiency challenge for appeal.

       In addition, the Texas Rules of Civil Procedure require the filing of a motion for new trial

as a prerequisite to asserting on appeal the factual sufficiency of the evidence to support a jury

finding. Id. at 30 (citing In re O.M.H., No. 06-12-00013-CV, 2012 WL 2783502, at *2 (Tex.

App.—Texarkana July 10, 2012, no pet.) (mem. op.); see TEX. R. CIV. P. 324(b)(2); Cecil v. Smith,

804 S.W.2d 509, 512 (Tex. 1991)). Where, as here, there is no motion for new trial raising factual

                                                  2
sufficiency challenges to the jury’s verdict, “[f]actual sufficiency is not preserved for appeal.” Id.

(quoting O.M.H., 2012 WL 2783502, at *2) (footnote omitted) (citing In re M.S., 115 S.W.3d 534,

547 (Tex. 2003)); see In re L.G.D., No. 06-17-00061-CV, 2017 WL 4507673, at *1 (Tex. App.—

Texarkana Oct. 10, 2017, no pet.).

       Father’s points of error regarding legal and factual sufficiency are overruled. Accordingly,

we affirm the trial court’s judgment.



                                                      Josh R. Morriss, III
                                                      Chief Justice

Date Submitted:        November 27, 2017
Date Decided:          December 6, 2017




                                                  3